Citation Nr: 9912685	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-14 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a disability of the 
left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus and a disability of the left ear.  He filed 
a timely notice of disagreement, initiating this appeal.  He 
also requested a personal hearing at the RO, and such was 
afforded him in October 1996.  


FINDING OF FACT

The first clinical manifestations of the veteran's diabetes 
mellitus occurred several years after his active service 
ended and were not the result of any disease or injury he had 
in service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the service medical records, the veteran was 
afforded a service entrance physical evaluation in December 
1974 which described noted no abnormality of the ears.  
Hearing acuity testing revealed the following results, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
25
LEFT
20
30
30
N/A
65

Speech recognition ability scores were not recorded.  The 
veteran reported no history of left ear disability or hearing 
loss; however, a history of head injury was reported.  His 
urine was negative for excessive albumin and/or sugar, and he 
was accepted for service.  

He reported bilateral ear pain and dizziness in July 1975.  
He also gave a history of a 1974 motor vehicle accident which 
resulted in a skull fracture and a perforated left tympanic 
membrane.  Two perforations of his left tympanic membrane 
were observed.  A concurrent audiogram revealed left ear high 
frequency hearing loss.  He was reexamined in September 1975, 
with the same findings noted.  By February 1976, a left 
tympanic membrane perforation was still present, and he was 
referred for evaluation for a possible left 
tympanomastoidectomy.  Drainage of the left ear was noted 
into March 1976.  An audiogram performed in April 1976 
revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
N/A
35
LEFT
30
30
30
N/A
80

Speech recognition scores were not recorded.  The veteran was 
admitted to a military hospital in May 1976 and underwent a 
tympanoplasty of the left ear.  Recovery was without 
incident, and he was returned to active duty.  A follow-up 
examination in November 1976 described the left tympanic 
membrane as "well healed", with "audio improved."  Also 
that same month, he was seen for a bilateral foot rash, 
diagnosed as tinea pedis.  A topical ointment was prescribed.  
He next sought medical treatment in February 1978, reporting 
dizziness and left ear pain.  His left tympanic membrane was 
normal in color and without perforation.  No evidence of 
disease was found on external examination.  He was diagnosed 
with vertigo and told to return if symptoms recurred.  By 
August 1978, a small perforation had been found in the 
veteran's left tympanic membrane.  Surgical exploration of 
the left middle ear was planned.  In October 1978, a left ear 
tympanotomy and perforation repair was performed on the 
veteran.  No post-operative difficulties were noted, and he 
was returned to limited duty.  A bilateral foot rash was 
again reported in November 1978, but upon objective 
examination, his feet were within normal limits.  He was next 
afforded a November 1978 service separation examination.  
Audiological testing revealed the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
35
LEFT
5
0
10
5
5

Speech recognition scores were not reported.  His urine was 
tested and found negative for abnormal levels of sugar or 
albumin.  He was then released from active duty in December 
1978.  

In August 1980, the veteran filed a claim for service 
connection for a left ear disability; however, he failed to 
report for his scheduled VA medical examination, and his 
claim was deferred pending completion of the record.  He did 
not immediately thereafter contact the VA.  

The veteran has been treated for diabetes at a private 
medical clinic since the early 1980's.  Clinical treatment 
records reflect an initial diagnosis of diabetes mellitus in 
1982, according to the veteran.  He presently continues to 
receive outpatient care for his diabetes mellitus at this 
facility, and is followed with regular blood and urine 
testing.  A family history, including his twin brother, of 
diabetes was noted.  

In March 1983, the veteran was hospitalized at a private 
medical facility for uncontrolled diabetes, described as 
"new onset."  He was dehydrated and had elevated blood 
sugar.  Under hospital care, he was hydrated and his blood 
sugar was stabilized; he was also begun on insulin.  
Outpatient care was scheduled following his hospital 
discharge that same month.  

The veteran was again hospitalized at a private hospital in 
October 1985 for diabetes mellitus.  According to his 
reported history, 1982 was the first year a diagnosis of 
diabetes mellitus was given.  His blood sugar was found to be 
high and he was begun on insulin.  Eventually he stabilized 
and was given instruction in diabetes management.  He was 
discharged that same month for outpatient care.  

In September 1986, the veteran was again hospitalized at a 
private hospital, this time for hernia repair.  His diagnosis 
of diabetes mellitus was confirmed, and he was maintained on 
regular insulin injections while hospitalized.  

The veteran's left ear was examined on several occasions by 
private medical specialists beginning in August 1994.  A 
history of left ear otorrhea since childhood was reported.  A 
prior surgical bone graft was also noted.  Audiological 
testing revealed a severe mixed sensorineural hearing loss of 
the left ear, with a conductive component, "apparently due 
to the failure of the bone graft."  A left ear hearing aid 
was recommended.  He was also tested for allergies, and was 
found positive for ragweed, several grasses, and dust mites.  
Medication was prescribed, and some improvement in his 
allergy symptoms resulted; however, his left ear hearing loss 
remained.  This hearing loss was noise induced, according to 
the private treatment records.  

The veteran filed a new claim in August 1994 for service 
connection for diabetes mellitus and a left ear disability.  
He stated that he first experienced symptoms of diabetes, 
including dizziness, vomiting, and rashes, during service.  
The RO obtained all indicated medical evidence and, in a June 
1995 rating decision, denied the veteran's claims for service 
connection for diabetes mellitus and a left ear disability.  
He filed a July 1995 notice of disagreement, commencing this 
appeal.  In his May 1996 VA Form 9 substantive appeal, he 
requested a personal hearing before a hearing officer at the 
RO.  

In October 1996, the veteran was afforded a personal hearing 
at the RO.  He testified that he was first given a medical 
diagnosis of diabetes mellitus in 1982.  However, he 
experienced symptoms prior to that time, including vomiting, 
recurring foot infections, frequent urination, and frequent 
thirst.  Many of these symptoms he also experienced during 
service, which he contends was when the diabetes began.  
Regarding his left ear disability, the veteran stated he 
began feeling dizzy and disoriented during service, and 
doctors told him his left eardrum had deteriorated.  During 
service, he worked near aircraft for long periods of time.  
He contends this acoustic trauma affected his left ear 
hearing acuity.  While he did perforate his left tympanic 
membrane following a motor vehicle accident in 1974, prior to 
service, that injury had healed without incident by the time 
he entered the military, according to his testimony.  


Analysis
Service connection - Diabetes mellitus

The veteran seeks service connection for diabetes mellitus. 
The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Certain statutorily 
enumerated disorders, such as diabetes mellitus, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1998) ; 38 C.F.R. §§ 3.307, 3.309 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

After a thorough review of the medical evidence, the 
veteran's claim for service connection for diabetes mellitus 
must be denied as not well grounded.  

Initially, the record contains several medical reports 
referring to treatment for diabetes mellitus, beginning in 
1982 at the earliest.  These medical opinions have been 
rendered by competent private medical experts.  However, the 
record does not include competent medical evidence of 
manifestations of diabetes in service or within one year 
after service.  Despite the voluminous medical evidence he 
has presented establishing a current disability, none of this 
evidence indicates onset prior to 1982.  

The only evidence referring to an earlier onset of diabetes 
is the veteran's own assertion that he observed the first 
symptoms of diabetes in service.  At his October 1996 
personal hearing, he testified that he first began 
experiencing such symptoms of diabetes as dizziness, 
vomiting, foot infections, and frequent thirst and urination 
during service and within a year thereafter.  However, the 
veteran is not a qualified medical expert, his contentions 
regarding medical causation, etiology, and symptomatology are 
by themselves not sufficient to well ground his claim.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].

While the medical evidence reflects a current diagnosis of 
diabetes mellitus first detected in 1982, the evidence does 
not include any competent evidence of diabetes in service or 
of a connection between the veteran's current disability and 
any injury or disease he had in service.    See Wade v. West, 
11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  For 
this reasons, the claim is not well-grounded, and must be 
denied on that basis.  See Wade, supra.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a left ear 
disability, to include possible hearing loss.  The medical 
evidence of record reflects hearing loss at the time he was 
examined for service in 1974, two subsequent left ear 
operations during service, and objective improvement in his 
left ear hearing loss at the time of his discharge.  However, 
the veteran has more recently been diagnosed with "severe" 
sensorineural hearing loss of the left ear, and "apparent 
failure" of his in-service left ear surgery has been 
diagnosed.  As this evidence suggests, the veteran's claim 
involves complex medical questions beyond the expertise of 
the Board, and because the veteran may not rely on its own 
unsubstantiated opinion regarding medical issues, a remand 
for examination and further development of the medical record 
is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Thus, this case is REMANDED for the following additional 
development:

1.  The RO should ensure that all 
pertinent records of left ear treatment 
are associated with the claims folder.

2.  The veteran should be afforded a VA 
medical examination(s) by an 
otolaryngologist to evaluate the 
veteran's left ear disabilities, 
including possible hearing loss.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The examiner must examine all the 
available medical evidence in conjunction 
with the examination.  All necessary 
tests should be accomplished, including 
an audiogram of the left ear, if deemed 
useful and appropriate by the examiner.  
The examiner should evaluate any and all 
current left ear disabilities, to 
include, but not limited to, possible 
hearing loss.  The examiner should then 
address each of the following questions:  

(a)  What are the veteran's current 
disabilities of the left ear?  
(b)  State a medical opinion as to the 
date of onset of each current left ear 
disability?  
(i).  If any current disability 
predates the veteran's period of military 
service (April 1975 to December 1978), 
did such disability increase in severity 
during service?  
(ii)  If any such disability 
increased in severity during service, was 
such increase attributable to the natural 
progress of the disease? 
(c)  Was the veteran's decreased left ear 
hearing loss, present on his December 
1974 service entrance medical 
examination, the result of a prior left 
ear tympanic membrane perforation?  
(d)  Did the veteran's in-service left 
ear surgeries correct the loss of hearing 
acuity in the left ear?  
(e)  Does the veteran have any current 
residuals of his left ear surgical 
operations in service that are not the 
usual effects of such operations?  

The medical basis for all opinions 
expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

